—In an action to recover damages for medical malpractice, etc., based on lack of informed consent, the defendant appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated September 9, 1996, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In light of the defendant’s alleged statement to the infant plaintiffs mother wherein he conceded his error, a statement which he does not specifically deny making, the Supreme Court properly denied his motion for summary judgment. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.